DETAILED ACTION
Claims 1-2 are presented for examination.
Claim 3-5 are cancelled.
Petition to make special filed 12/10/2020 granted on 01/28/2021.
This office action is in response to the amendment submitted on 29-MAR-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Regarding Claim 5, Claim 5 was cancelled in a preliminary amendment (see Claims dated 12/10/2020). Although Claim 5 does not appear in the current claim set, claim 5 remains cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments - 35 USC § 112
The rejection of Claim 4 under 35 USC § 112 is moot because Claim 4 is now cancelled. The rejection of 35 USC § 112 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are persuasive per amendment incorporating previously indicated allowable subject matter. The rejection of 35 USC § 103 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Feng et al., “Modeling Field Injectivity Tests and Implications for In Situ Stress Determination” teaches a method for modeling geological parameters (Pg. 3 Left Col ¶6) and construction parameters (Pg. 3 Left Col ¶7) confined by boundary conditions (Pg. 3 Left Col ¶5). Yu et al., “Numerical Model for Simulating Pressure Response of Well Interference and Well Performance in Tight Oil Reservoirs With Complex-Fracture Geometries Using the Fast Embedded-Discrete-Fracture-Model Method” teaches a method to calculate oil saturation (Pg. 493 Fig. 3) and determining the parameters of the permeability/porosity in relation to the shut-in time. Roussel et al., “Hydraulic Fracture Propagation from Infill Horizontal Wells” teaches stress interference of the near well region (Pg. 5 ¶2).
Foreign Patent CN108830020B (published 2019-MAY-31) teaches a method for simulating rock strain and fracturing. Examiner notes the reference has three inventors in common with the instant application (HU YONGQUAN, WANG QIANG, and  ZHAO JINZHOU), however, the reference contains two additional inventors not found in the instant application (LIU CHANGQING and YANG ZHAI).

    PNG
    media_image1.png
    50
    165
    media_image1.png
    Greyscale

Claim 1 recites 
    PNG
    media_image2.png
    76
    269
    media_image2.png
    Greyscale
 and Examiner notes the difference in the scaling factor of 2 instead of 1.
Further, ¶[0016] of CN108830020B teaches 
    PNG
    media_image3.png
    50
    160
    media_image3.png
    Greyscale

Claim 1 recites
    PNG
    media_image4.png
    72
    420
    media_image4.png
    Greyscale
, but contains an additional definition of q.
¶[0102] of CN108830020B teaches 
    PNG
    media_image5.png
    46
    196
    media_image5.png
    Greyscale
 and claim 1 recites the same limitation 
    PNG
    media_image6.png
    60
    244
    media_image6.png
    Greyscale
.
¶[0143] of CN108830020B teaches 
    PNG
    media_image7.png
    35
    208
    media_image7.png
    Greyscale

Claim 1 recites 
    PNG
    media_image8.png
    67
    307
    media_image8.png
    Greyscale
 where the claim contains the additional element of the Biot constant.

Foreign Patent CN108952660B (published 2019-MAY-31) teaches a method for simulating dynamic water injection. Examiner notes the reference has three inventors in common with the instant application (HU YONGQUAN, WANG QIANG, and  ZHAO 
¶[0016] of CN108952660B teaches
    PNG
    media_image9.png
    55
    420
    media_image9.png
    Greyscale

Claim 1 recites 
    PNG
    media_image10.png
    60
    399
    media_image10.png
    Greyscale
 with lacking the scaling factor of 2.
¶[0017] of CN108952660B teaches 
    PNG
    media_image11.png
    43
    192
    media_image11.png
    Greyscale
 and claim 1 recites the same limitation 
    PNG
    media_image12.png
    55
    241
    media_image12.png
    Greyscale
.
¶[0097] of CN108952660B  teaches 
    PNG
    media_image13.png
    94
    210
    media_image13.png
    Greyscale

Claim 1 recites 
    PNG
    media_image14.png
    70
    298
    media_image14.png
    Greyscale
 containing the additional element of the Biot constant.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 1, specifically


    PNG
    media_image15.png
    145
    445
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    61
    148
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    102
    305
    media_image17.png
    Greyscale

In combination with the remaining features and elements of the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 have been allowed.
Claim 3-5 are cancelled.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
0 as found in [0030] of the specification.
Zhao et al., “Numerical investigation of shut-in time on stress evolution and tight oil production” (2019) made of record as inventors own work.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127